Citation Nr: 0005079	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-29 208	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) 
in Spokane, Washington


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
resulting from private medical care received on July 8, 1996.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This appeal arises from August and November 1996 letters, in 
which the VAMC denied entitlement to reimbursement of 
unauthorized medical expenses incurred in July 1996.  In May 
1998 and May 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for due process considerations.  
The matter has been returned for appellate review.  

In November 1994 the veteran stated that he wanted to file a 
claim of service connection for his teeth, and in May 1997 he 
stated that his PTSD and skin disabilities had worsened.  
Given the veteran's statements, it appears as though he wants 
to pursue service connection and increased rating claims.  
The matters are referred to the RO for any development deemed 
appropriate.

In April 1997, the veteran appointed the Disabled American 
Veterans (DAV) service organization as his representative.  
By a December 1999 letter, however, the veteran stated that 
he revoked DAV's representation in July 1997.  In that same 
letter the veteran also indicated that he desired no further 
delays in the processing of his claim; he wanted everything 
sent to the Board.  It is noted that in spite of the 
veteran's December 1999 statement, DAV submitted an Informal 
Hearing Presentation on the veteran's behalf.  Nonetheless, 
the Board finds that the veteran has effectively revoked 
DAV's power of attorney, that the veteran has had ample 
opportunity to submit any additional argument or evidence in 
support of his claim, and to appoint other representation, if 
desired.  The veteran's case was remanded in May 1998 and May 
1999 for due process considerations.  As such, no additional 
development in this regard is warranted.  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated at 70 
percent; tinea pedis, manus, unguium, and barbae, rated at 10 
percent; post traumatic headaches, status post a head injury; 
and shell fragment scars of the left elbow (with retained 
fragment), right knee and hip, rated at zero percent.  The 
veteran is in receipt of a total rating based on individual 
unemployability.

2.  In July 1996, the veteran underwent an excision nodule of 
the right posterior neck via R.G.N., M.D. and Pathology 
Associates.

3.  The care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the life or health of the veteran and other VA facilities 
were feasibly available.  The veteran did not attempt to use 
them and obtaining prior VA authorization for the services 
would not have been unreasonable, unsound, unwise, or 
impracticable.  Also, the treatment had not been or would not 
have been refused.  


CONCLUSION OF LAW

The veteran is not entitled to payment of unauthorized 
medical expenses resulting from private medical care received 
on July 8, 1996.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that in July 1996 he was treated for a 
disorder that in his mind was related to Agent Orange 
exposure.  The veteran stated that he addressed the matter 
with a VA medical examiner at the Spokane MC and the doctor 
chose "to ignore [his] concerns by giving [him] a subjective 
diagnosis and [telling] him not to worry."  The veteran 
stated he could not sleep without knowing if the disorder was 
related to Agent Orange.  He was rated at 100 percent and 
felt that the lump of his neck needed to be checked for his 
piece of mind.  Because the Spokane VAMC would not address 
the problem and put him at ease, he chose to ask VA to pay 
for the procedure.  

VA law and regulation provides to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed for veterans where 
such care and services were rendered for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, see 
38 U.S.C.A. § 1728(a)(2)(C); 38 C.F.R. § 17.120(a)(3), and 
such care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health, and VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  
38 U.S.C.A. § 1728(a)(1), (b); 38 C.F.R. § 17.120(b), (c).  

In this case, the requisite statutory requirements have not 
been met; thus, authorization for reimbursement of VA 
benefits is not warranted.  See 38 U.S.C.A. § 1728; Cotton v. 
Brown, 7 Vet. App. 325 (1995).  The relevant evidence 
consists of an October 1994 rating action granting 
entitlement to a total rating for individual unemployability 
effective January 28, 1991; July 1996 Health Insurance Claims 
from R.G.N., M.D., and Pathology Associates and an August 
1996 medical record showing that in July 1996 the veteran 
underwent a biopsy or excision of a nodule of the right 
posterior neck without pathology; and VA outpatient treatment 
reports dated from October 1995 to April 1997, which make no 
complaints of or findings associated with an enlargement of 
the right neck.  

In this case, the Board acknowledges that entitlement to a 
total rating based on individual unemployability is in 
effect.  Nonetheless, the Board finds that the criteria for 
payment or reimbursement of the expenses incurred by R.G.N., 
M.D., and Pathology Associates on July 8, 1996, have not been 
met.  Neither the record nor the veteran's assertions 
presented on appeal demonstrate that services rendered on 
July 8, 1996, were such a nature that delay would have been 
hazardous to the life and health of the veteran and that VA 
or other federal facilities were not feasibly available. 

There is no evidence of record indicating that the veteran 
required immediate emergency treatment.  On notice of 
disagreement in May 1997 and substantive appeal in June 1997, 
the veteran stated that he sought treatment in order to 
obtain "peace of mind," and neither the evidence or the 
veteran's statements indicate that the lymph node enlargement 
caused discomfort or impairment.  As previously stated, VA 
outpatient treatment reports do not reference the disorder.   

The record also does not show that the VAMC facility at 
Spokane or the veteran's fee-basis dermatologist were not 
feasibly available.  Nor does it show that an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would have been unreasonable, unsound, 
unwise, or impracticable, or that treatment had been or would 
have been refused.  As previously noted, service connection 
for a skin disorder is in effect so the evidence shows that 
the veteran could have received treatment from a VA 
dermatologist.  Also, there is absolutely no evidence of 
record showing that the VAMC was not feasibly available to 
the veteran, i.e., the VA facility at Spokane was to far in 
distance to travel or the nature of the treatment involved 
made it necessary or economical to use public or private 
facilities.  On the contrary, the record shows that 
throughout the years, the veteran has received treatment at 
the VA Spokane MC.  The record also does not show that the 
veteran made any attempt to obtain VA authorization prior to 
treatment or that obtaining prior authorization would have 
been unreasonable and impracticable.  Again, the veteran's 
outpatient treatment reports are completely devoid of any 
reference to the enlarged lymph node, and, by statements 
noted on substantive appeal in June 1997, the veteran 
admitted that he chose to ask VA to pay for the procedure 
rather than seek treatment at a VA facility.  The evidence 
also does not show that the veteran was refused any treatment 
by a VA examiner or VA facility.  Instead, on substantive 
appeal the veteran acknowledged that he addressed the matter 
with Dr. P. at the Spokane VAMC, and the doctor gave him a 
subjective diagnosis and told him not to worry.  Admittedly 
the veteran alleges that the doctor chose to ignore his 
concerns by giving him that subjective diagnosis and advising 
him not to worry.  Despite the foregoing, the requisite 
criteria are not met.  Cotton, supra.

At this time, the Board acknowledges that medical reports 
from R.G.N., M.D., and Pathology Associates are not of 
record.  However, in spite of the foregoing, no additional 
development is warranted.  In this case the Board emphasizes 
that the veteran does not assert that he received the 
excision of the lymph node because the disorder was of such a 
nature that delay would have been hazardous to the life and 
his health.  Throughout the pendency of this appeal, the 
veteran has consistently maintained that he underwent the 
procedure for "peace of mind."  It is also noted that 
throughout the pendency of this appeal, the veteran has been 
apprised of the evidence necessary to substantiate his claim.  
A statement of the case was issued in May 1997 and a 
supplemental statement of the case was issued in November 
1998.  As such, the Board finds that any additional 
development with regard to this matter would be futile.  The 
requisite criteria for payment of or reimbursement for 
unauthorized medical expenses incurred on July 8, 1996, by 
R.G.N., M.D., and Pathology Associates have not been met.  
The veteran's appeal is denied.


ORDER

Entitlement to payment or reimbursement expenses for 
unauthorized medical services rendered on July 8, 1996, is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

